 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ZAIID WALKER,                                     1:18-cv-01445 GSA (PC)

12                        Plaintiff,                    ORDER STRIKING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
13            v.                                        PAUPERIS FOR LACK OF SIGNATURE
                                                        (ECF No. 2.)
14    STUART SHERMAN, et al.,
                                                        ORDER TO SUBMIT NEW APPLICATION
15                        Defendants.                   TO PROCEED IN FORMA PAUPERIS
                                                        BEARING PLAINTIFF’S SIGNATURE
16                                                      OR PAY FILING FEE, WITHIN 30 DAYS

17

18

19

20           Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. '
21   1983. On October 19, 2018, Plaintiff filed the Complaint commencing this action, together with
22   an application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915. (ECF Nos. 1, 2.)
23   However, Plaintiff’s application to proceed in forma pauperis was not signed. All filings submitted
24   to the court must bear the signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a).
25   Accordingly, the application will be stricken from the record for lack of signature.

26           Plaintiff shall be granted thirty days in which to file a new application to proceed in forma

27   pauperis bearing his signature, or in the alternative, to pay the $400.00 filing fee in full for this

28   case.
                                                         1
 1        Accordingly, IT IS HEREBY ORDERED that :

 2        1.    Plaintiff’s application to proceed in forma pauperis, submitted on October 19, 2018,

 3              is STRICKEN from the record for lack of Plaintiff’s signature;

 4        2.    Within thirty (30) days of the date of service of this order, plaintiff shall submit the

 5              attached application to proceed in forma pauperis, completed and signed, or in the

 6              alternative, pay the $400.00 filing fee in full for this action; and

 7        3.    No requests for extension will be granted without a showing of good cause.

 8              Failure to comply with this order will result in dismissal of this action.

 9
     IT IS SO ORDERED.
10

11     Dated:   October 25, 2018                              /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
